Exhibit 10.2

AMENDED AND RESTATED OMNIBUS AGREEMENT

BY AND AMONG

LEHIGH GAS PARTNERS LP,

LEHIGH GAS GP LLC,

LEHIGH GAS CORPORATION,

CST SERVICES, LLC,

LEHIGH GAS-OHIO, LLC

AND

JOSEPH V. TOPPER, JR.



--------------------------------------------------------------------------------

AMENDED AND RESTATED OMNIBUS AGREEMENT

This Amended and Restated Omnibus Agreement is entered into on, and effective as
of, October 1, 2014 (the “Effective Date”), and is by and among Lehigh Gas
Partners LP, a Delaware limited partnership (the “MLP” or the “Partnership”),
Lehigh Gas GP LLC, a Delaware limited liability company and the general partner
of the MLP (the “General Partner”), Lehigh Gas Corporation, a Delaware
corporation (“LGC”), CST Services, LLC, a Delaware limited liability company
(“CST”), and, for purposes of Article X only, Lehigh Gas-Ohio, LLC, a Delaware
limited liability company (“LGO”), and, for purposes of Section 2.5, Article X
and Article XI only, Joseph V. Topper, Jr. (“Topper”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.” Capitalized terms used and not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in
Section 1.1.

RECITALS:

WHEREAS, the MLP, the General Partner, LGC, LGO and Topper previously entered
into that certain Omnibus Agreement, dated October 30, 2012, as amended by the
Amendment to Omnibus Agreement effective as of May 1, 2014 (as so amended, the
“Original Omnibus Agreement”);

WHEREAS, LGC, CST Brands, Inc. and CST GP, LLC, a wholly owned indirect
subsidiary of CST Brands, Inc., have entered into that certain GP Purchase
Agreement, dated as of August 6, 2014 (the “GP Purchase Agreement”), as a result
of which CST GP, LLC owns, as of the date hereof, 100% of the membership
interests in the General Partner; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the GP Purchase Agreement, the Parties desire to amend and restate the terms and
conditions of the Original Omnibus Agreement to evidence their understanding, as
more fully set forth in this Agreement, with respect to (1) specified
indemnification obligations of LGC, CST and the MLP, (2) Services to be provided
by CST hereunder and (3) certain payment, reimbursement, and other obligations
of the Parties.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

“Affiliate” is defined in the MLP Agreement.

“Agreement” means this Amended and Restated Omnibus Agreement, as it may be
amended, modified or supplemented from time to time in accordance with the terms
hereof.

“Base Management Fee” is defined in Section 5.1(a).

“Board” means the Board of Directors of the General Partner.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or day on which
banks are authorized by law to close in the State of New York.

“Common Unit” is defined in the MLP Agreement.

“Confidential Information” means all information, including information relating
to the MLP Group, (i) furnished to CST, LGC or their respective representatives
by or on behalf of the General Partner or (ii) prepared by or at the direction
of the General Partner (in each case irrespective of the form of communication
and whether such information is furnished before, on or after the date hereof),
and all analyses, compilations, data, studies, notes, interpretations, memoranda
or other documents prepared by CST, LGC or their respective representatives
containing or based in whole or in part on any such furnished information.

“Conflicts Committee” is defined in the MLP Agreement.

“Contribution Agreement” means the Merger, Contribution, Conveyance and
Assumption Agreement dated as of October 30, 2012, by and among the MLP, the
General Partner, LGC, LGP Realty Holdings LP, Lehigh Gas Wholesale Services,
Inc., Lehigh Gas Wholesale LLC, Lehigh Kimber Realty, LLC, Energy Realty OP LP,
EROP – Ohio Holdings, LLC, Kwik Pik Realty – Ohio Holdings, LLC, LGO, Lehigh Gas
Ohio II, LLC, Kwik Pik – Ohio Holdings, LLC, Kimber Petroleum Corporation, Kwik
Pik – PA, LLC, Lehigh Kimber Realty II, LLC, Energy Realty OP II LP, EROP – Ohio
Holdings II, LLC, Kwik Pik Realty – Ohio Holdings II, LLC, John B. Reilly, III
and Topper.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“CST” is defined in the Preamble.

“CST Audit Right” is defined in Section 9.2.

“CST Covered Environmental Losses” means Losses by reason of or arising out of:

(i) with respect to assets of the Partnership or its subsidiaries, any violation
or correction of violation of Environmental Law, including the performance of
any Environmental Activity; or

(ii) any event, omission, or condition associated with the assets of the
Partnership or its subsidiaries (including the exposure to or presence of
Hazardous Substances on, under, about or Releasing to or from the assets of the
Partnership or its subsidiaries or the exposure to or Release of Hazardous
Substances arising out of operation of the assets of the Partnership or its
subsidiaries at locations not owned by the Partnership or its subsidiaries)
including (a) the cost and expense of any Environmental Activities and (b) the
cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work;

but only to the extent that such violation described in clause (i), or such
events, omissions or conditions described in clause (ii), first occurred on or
after the Effective Date.

“CST Indemnified Party” is defined in Section 6.3(b).

 

2



--------------------------------------------------------------------------------

“Effective Date” is defined in the Preamble.

“Environmental Activity” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including institutional or engineering controls or
participation in a governmental voluntary cleanup program to conduct voluntary
investigatory and remedial actions for the clean-up, removal or remediation of
Hazardous Substances that exceed actionable levels established pursuant to
Environmental Laws, or participation in a supplemental environmental project in
partial or whole mitigation of a fine or penalty.

“Environmental Closure” means completion of Environmental Activities in
accordance with applicable Environmental Laws such that a release, covenant not
to sue, no further action letter, or other written approval by a Governmental
Authority with jurisdiction over the remediation process is issued by such
Governmental Authority or is established by operation of law.

“Environmental Laws” means all federal, regional, state, and local laws,
statutes, rules, regulations, orders, judgments, ordinances, codes, injunctions,
decrees, Environmental Permits and other legally enforceable requirements and
rules of common law relating to (i) pollution or protection of human health or
the environment or natural resources, (ii) any Release or threatened Release of,
or any exposure of any Person or property to, any Hazardous Substances or
(iii) the generation, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, arrangement for disposal or transport, or handling
of any Hazardous Substances. Without limiting the foregoing, Environmental Laws
include the federal Comprehensive Environmental Response, Compensation and
Liability Act, the Superfund Amendments and Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution
Control Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic
Substances Control Act, the Oil Pollution Act of 1990, the Federal Hazardous
Materials Transportation Law, the Hazardous Materials Transportation Act, the
Occupational Safety and Health Act, the Emergency Planning and Community Right
to Know Act, the Marine Mammal Protection Act, the Endangered Species Act, the
National Environmental Policy Act and other environmental conservation and
protection laws, each as amended and the regulations promulgated pursuant
thereto and each as is in effect through the Effective Date.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

“Escrowed Environmental Funds” is defined in the GP Purchase Agreement.

“General Partner” is defined in the Preamble.

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“GP Purchase Agreement” is defined in the Recitals.

 

3



--------------------------------------------------------------------------------

“Hazardous Substance” means (i) any substance that is designated, defined,
listed, regulated or classified under any Environmental Law as a hazardous
waste, solid waste, hazardous material, pollutant, contaminant or toxic or
hazardous substance, or terms of similar meaning, or that is otherwise regulated
under any Environmental Law, including any hazardous substance as defined under
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, or the Release of which may give rise to Liability under any
Environmental Law, (ii) oil as defined in the Oil Pollution Act of 1990, as
amended, including oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel and other refined petroleum hydrocarbons and petroleum
products and fractions or by-products thereof, in each case whether in their
virgin, used or waste state, and (iii) radioactive materials, asbestos
containing materials or polychlorinated biphenyls.

“Indemnified Party” is defined in Section 6.3(b).

“Initial Term” means the period from the Effective Date until 12:01 a.m. on the
five year anniversary of the Effective Date (or the next Business Day
thereafter).

“Lehigh Services” is defined in Section 2.3(h).

“LGC” is defined in the Preamble.

“LGC Audit Right” is defined in Section 9.1.

“LGC Covered Environmental Losses” means Losses by reason of or arising out of:

(i) with respect to assets of the Partnership or its subsidiaries, any violation
or correction of violation of Environmental Law, including the performance of
any Environmental Activity; or

(ii) any event, omission, or condition associated with the assets of the
Partnership or its subsidiaries (including the exposure to or presence of
Hazardous Substances on, under, about or Releasing to or from the assets of the
Partnership or its subsidiaries or the exposure to or Release of Hazardous
Substances arising out of operation of the assets of the Partnership or its
subsidiaries at locations not owned by the Partnership or its subsidiaries)
including (a) the cost and expense of any Environmental Activities and (b) the
cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work;

but only to the extent that such violation described in clause (i), or such
events, omissions or conditions described in clause (ii), first occurred on or
after October 30, 2012 but before the Effective Date.

“LGC Indemnified Party” is defined in Section 6.3(a).

“LGO” is defined in the Preamble.

“Losses” means any and all losses, damages, obligations, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs and
expenses (including court costs and reasonable attorneys’ and experts’ fees) of
any and every kind or character.

“Management Fee” is defined in Section 5.1(a).

 

4



--------------------------------------------------------------------------------

“MLP” is defined in the Preamble.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the October 30, 2012, as it may be amended,
modified or supplemented from time to time; provided, however, that if any such
amendment, modification or supplement in the reasonable discretion of the
General Partner (i) would have a material adverse effect on the holders of
Common Units, or (ii) materially limit or impair the rights of the MLP or reduce
the obligations of LGC, LGO, CST or Topper under this Agreement, then such
amendment, modification or supplement shall not be given effect for purposes of
this Agreement unless it has been approved by the Conflicts Committee.

“MLP Assets” means the assets contributed to the Partnership pursuant to the
Contribution Agreement.

“MLP Change of Control” means CST Brands, Inc. ceases to Control, directly or
indirectly, the General Partner or the General Partner is removed as general
partner of the MLP.

“MLP Covered Environmental Losses” means Losses by reason of or arising out of:

(i) with respect to the MLP Assets, any violation or correction of violation of
Environmental Law, including the performance of any Environmental Activity; or

(ii) any event, omission, or condition associated with the MLP Assets (including
the exposure to or presence of Hazardous Substances on, under, about or
Releasing to or from the MLP Assets or the exposure to or Release of Hazardous
Substances arising out of operation of the MLP Assets at non-MLP Asset
locations) including (a) the cost and expense of any Environmental Activities
and (b) the cost and expense for any environmental or toxic tort pre-trial,
trial or appellate legal or litigation support work;

but only to the extent that such violation described in clause (i), or such
events, omissions or conditions described in clause (ii), first occurred before
October 30, 2012.

“MLP Group” means the MLP, the General Partner and the subsidiaries of the MLP.

“MLP Indemnified Party” is defined in Section 2.3.

“MLP Services Indemnified Party” is defined in Section 6.1(a).

“Original Omnibus Agreement” is defined in the Recitals.

“Partnership” is defined in the Preamble.

“Party” and “Parties” are defined in the Preamble.

“Person” means an individual or entity (including a corporation, partnership,
joint venture, trust, limited liability company, unincorporated organization or
any other entity or governmental agency or authority).

“Pre-Effective Date Services” is defined in Section 3.1(b).

 

5



--------------------------------------------------------------------------------

“Properties” means the properties now owned or hereafter acquired by the MLP
Group, including the MLP Assets.

“Registration Statement” means the Registration Statement on Form S-1, as
amended (No. 333-181370), filed with the Securities and Exchange Commission with
respect to the initial public offering of Common Units.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, seepage,
injecting, escaping, leaching, dumping or disposing into the environment.

“Services” means the services to be provided by or on behalf of CST to the
General Partner for the benefit of the MLP Group pursuant to this Agreement as
set forth in Exhibit A.

“State Programs” is defined in Section 2.3(e).

“Subordinated Unit” is defined in the MLP Agreement.

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.

“Tax” or “Taxes” means (i) all taxes, assessments, charges, duties, levies,
imposts or other similar charges imposed by a Tax Authority, including all
income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Code section
59A), alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, levies, imposts or other similar charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Tax Authority,
penalties and interest, but excluding any and all taxes based on net income, net
worth, capital or profit; (ii) any liability for the payment of any amount of
the type described in the immediately preceding clause (i) as a result of being
a member of a consolidated, affiliated, unitary, combined, or similar group with
any other corporation or entity at any time on or prior to October 30, 2012; and
(iii) any liability for the payment of any amount of the type described in the
preceding clauses (i) or (ii) whether as a result of contractual obligations to
any other Person or by operation of law.

“Term” means the period commencing on the Effective Date and ending on the date
of termination of this Agreement pursuant to Section 8.1.

“Topper” is defined in the Preamble.

“Transition Services Agreement” means that certain Transition Services Agreement
by and between LGC and CST, dated as of the Effective Date.

 

6



--------------------------------------------------------------------------------

“Variable Management Fee” is defined in Section 5.1(a).

“Variable Retail Management Fee” is defined in Section 5.1(a).

“Variable Wholesale Management Fee” is defined in Section 5.1(a).

“Variable Wholesale Rate” is defined in Section 5.1(a).

1.2 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include,” “includes,” “including”
and words of like import shall be deemed to be followed by the words “without
limitation;” and (d) the terms “hereof,” “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

ARTICLE II

INDEMNIFICATION

2.1 Title, Tax and Environmental Indemnifications. Subject to the provisions of
Sections 2.2, 2.3 and 2.4, LGC shall indemnify, defend and hold harmless the MLP
Group from and against:

(a) any Losses suffered or incurred by the MLP Group by reason or arising out of
the failure (i) of the MLP Group to be the owner of valid and indefeasible
title, easement rights, leasehold and/or fee ownership interests in and to the
MLP Assets, and such failure deprives the MLP Group from the economic benefits
of the MLP Assets or renders the MLP Group liable or unable to use or operate
the MLP Assets in substantially the same manner that the MLP Assets were
(A) used and operated by LGC and/or its applicable Affiliate immediately prior
to October 30, 2012 as described in the Registration Statement or (B) were
intended to be used by the MLP Group from and after October 30, 2012 as
described in the Registration Statement, and (ii) of the owner or operator of
the MLP Assets to obtain, prior to October 30, 2012, all material consents and
permits necessary to conduct the MLP Group’s business;

(b) other than federal, state and local income taxes disclosed in the latest pro
forma balance sheet of the MLP included in the Registration Statement or
incurred in the ordinary course of business thereafter, any Losses suffered or
incurred by the MLP Group by reason of or arising out of any federal, state and
local income tax liabilities attributable to the ownership or operation of the
MLP Assets prior to October 30, 2012; and

(c) any MLP Covered Environmental Losses suffered or incurred by the MLP Group.

2.2 Limitations Regarding Indemnification.

(a) The indemnification obligations set forth in Section 2.1(a) shall survive
until May 1, 2016 and the indemnification obligations set forth in
Section 2.1(b) and (c) shall survive until 60 days after the expiration of any
applicable statute of limitations; provided, however, that any such

 

7



--------------------------------------------------------------------------------

indemnification obligation shall remain in full force and effect thereafter only
with respect to any bona fide claim made thereunder prior to any such expiration
and then only for such period as may be necessary for the resolution thereof.

(b) Each of the Parties hereto understands and agrees that, in the absence of
fraud or willful misconduct, the indemnity provisions set forth in this
Article II are the sole and exclusive remedy of the MLP Indemnified Parties (as
defined below) with respect to any Losses that have been or may be suffered by
an MLP Indemnified Party in connection with the transactions contemplated by the
Contribution Agreement and/or the matters that are the subject of
indemnification under Section 2.1.

2.3 Indemnification Procedures.

(a) Each member of the MLP Group seeking indemnification (each, an “MLP
Indemnified Party”) pursuant to this Article II agrees that within a reasonable
period of time after it shall become aware of facts giving rise to a claim for
indemnification pursuant to this Article II, it will provide notice thereof in
writing to LGC specifying the nature of and specific basis for such claim;
provided, however, that no MLP Indemnified Party shall submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement); provided, further, that failure to timely provide such
notice shall not affect the right of the MLP Indemnified Party’s indemnification
hereunder, except to the extent LGC is materially prejudiced by such delay or
omission.

(b) LGC shall have the right to control all aspects of the defense of (and any
counterclaims with respect to) any claims brought against the MLP Indemnified
Party that are covered by the indemnification set forth in this Article II,
including, without limitation, the selection of counsel (provided that such
counsel shall be reasonably acceptable to the MLP Indemnified Parties),
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the MLP Indemnified Parties
unless it includes a full release of the MLP Indemnified Parties and their
respective Subsidiaries from such matter or issues, as the case may be.

(c) In the event that any claim brought against the MLP Indemnified Parties that
is covered by the indemnification set forth in this Article II is based on the
presence of Hazardous Substances on, under, about or Releasing to or from
property of the MLP Indemnified Parties that requires or necessitates
Environmental Activity, LGC shall have the right to control all aspects of the
Environmental Activity, including, without limitation, the selection of
remediation or cleanup standards (to the extent such selection is permitted
under applicable Environmental Law) based on activity and/or use limitations, so
long as (i) the selected remediation or cleanup standards, and any activity or
use limitations imposed (by deed restriction, environmental covenant or
otherwise) in connection with the Environmental Activity would not unreasonably
interfere with the current use of the property, (ii) the MLP Indemnified Parties
shall have the right, but not the obligation, to fully participate in any
Environmental Activities including making comments to documents to be submitted
to any Governmental Authority, participating in meetings, and providing advice
to LGC regarding procedural, substantive and strategic decisions, which LGC
shall consider in good faith, (iii) LGC diligently and promptly pursues the
completion of the Environmental Activity so as to attain Environmental Closure,
and (iv) LGC complies with the requirements of Section 2.4. Where imposition of
an activity or use

 

8



--------------------------------------------------------------------------------

limitation as part of remediation of a property is permissible pursuant to the
terms of this Section 2.3(c), the MLP Group shall cooperate with LGC with
respect to the execution and recording of the required restrictive covenant,
environmental covenant, or other instrument required in order to effectuate the
limitation. LGC’s indemnification obligations with respect to the remediation of
Hazardous Substances shall cease upon Environmental Closure.

(d) The MLP Indemnified Parties agree to cooperate fully with LGC with respect
to all aspects of the defense of any claims covered by the indemnification set
forth in Article II, including, without limitation, the prompt furnishing to LGC
of any correspondence or other notice relating thereto that the MLP Indemnified
Parties may receive, permitting the names of the MLP Indemnified Parties to be
utilized in connection with such defense, the making available to LGC of any
files, records or other information of the MLP Indemnified Parties that LGC
considers relevant to such defense and the making available to LGC of any
employees of the MLP Indemnified Parties; provided, however, that in connection
therewith LGC agrees to use reasonable efforts to minimize the impact thereof on
the operations of the MLP Indemnified Parties and further agree to reasonably
maintain the confidentiality of all files, records and other information
furnished by the MLP Indemnified Parties pursuant to this Section 2.3. In no
event shall the obligation of the MLP Indemnified Parties to cooperate with LGC
as set forth in the immediately preceding sentence be construed as imposing upon
the MLP Indemnified Parties an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article II; provided, however, that the MLP Indemnified Parties
may, at their option, cost and expense, hire and pay for counsel in connection
with any such defense. LGC agrees to keep any such counsel hired by the MLP
Indemnified Parties reasonably informed as to the status of any such defense,
but LGC shall have the right to retain sole control over such defense.

(e) In determining the amount of any Losses for which the MLP Indemnified
Parties are entitled to indemnification under this Agreement, the gross amount
of the indemnification will be reduced by (i) any insurance proceeds realized by
the MLP Indemnified Parties, and such correlative insurance benefit shall be net
of any incremental insurance premium that becomes due and payable by the MLP
Indemnified Parties as a result of such claim and (ii) all amounts recovered by
the MLP Indemnified Parties under contractual indemnities from third parties or
under state underground storage tank indemnification programs (“State
Programs”). The MLP Indemnified Parties hereby agree to use commercially
reasonable efforts to realize any applicable insurance proceeds or amounts
recoverable under such contractual indemnities and State Programs; provided,
however, that the costs and expenses (including, without limitation, court costs
and reasonable attorneys’ fees or State Program fees) of the MLP Indemnified
Parties in connection with such efforts shall be promptly reimbursed by LGC. To
the extent that LGC has made any indemnification payment hereunder in respect of
a claim for which the MLP Indemnified Parties have asserted a related claim for
insurance proceeds or under a contractual indemnity or a State Program, LGC
shall be subrogated to the rights of the MLP Indemnified Parties to receive the
proceeds of such insurance or contractual indemnity or State Programs.

(f) LGC shall cause CST, the General Partner, the Partnership and its
subsidiaries to be named as additional insureds under its environmental
insurance policies, except for its remediation cost containment policies.

(g) LGC (i) agrees to use commercially reasonable efforts to access escrow
accounts with respect to which LGC or any of its Affiliates is the beneficiary
that are attributable to a Property for which the MLP Indemnified Parties are
entitled to indemnification hereunder and (ii) shall obtain the

 

9



--------------------------------------------------------------------------------

General Partner’s prior written consent, which consent shall not be unreasonably
withheld, before disbursing or consenting to any disbursement of any portion of
the Escrowed Environmental Funds for any purpose other than to pay for
liabilities for which the funds were established.

(h) Notwithstanding anything herein or in the MLP Agreement to the contrary, the
Parties hereto hereby acknowledge and agree to treat and report for all United
States federal, and state and local, income tax purposes and for all Capital
Account (as defined in the MLP Agreement) purposes: (i) any indemnification
payment(s) required to be made by LGC pursuant to Article II of this Agreement
in respect of MLP Covered Environmental Losses and Other Losses of any MLP Group
member other than Lehigh Gas Wholesale Services, Inc. (“Lehigh Services”) as
nontaxable contributions to the capital of the Partnership under Section 721 of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations thereunder, with any such payment(s) so required to be made by LGC
in respect of MLP Covered Environmental Losses and Other Losses of Lehigh
Services as direct remittances to Lehigh Services; (ii) any losses, deductions
and expenditures paid and/or incurred by the Partnership and/or any other MLP
Group member (other than Lehigh Services) for and/or in respect of any MLP
Covered Environmental Losses and other Losses for which such payment(s) referred
to in clause (i) are required to be made as being specially allocated (and
allocable) to LGC (but only to the extent that such MLP Covered Environmental
Losses and/or Other Losses have not already been reflected in the Capital
Account of LGC (e.g., as a Capital Account-reducing liability described in
Treasury Regulations Section 1.752-7); provided, further, the aggregate amount
of such losses, deductions and expenditures that shall otherwise be permitted to
be so allocated, either directly or indirectly, pursuant to the foregoing
(including through a “tax disregarded entity”), to LGC under this clause
(ii) and otherwise under the MLP Agreement shall also not exceed the aggregate
amount of the payment(s) referred to in clause (i) that are actually made by,
and credited to the Capital Account of, LGC; and (iii) any indemnification
payment(s) required to be made by MLP pursuant to Section 6.2(b) as not, either
directly or indirectly, reducing or decreasing the Capital Account of LGC.

2.4 Access Rights. Upon reasonable advance notice, the MLP Group shall afford to
the directors, officers, employees, accountants, counsel, agents, consultants,
auditors and other authorized representatives of LGC reasonable access, during
normal business hours, to the MLP Assets in order to conduct any Environmental
Activity that LGC has agreed to perform or is responsible for performing or to
otherwise observe, review or evaluate any matters for which the MLP Group may
seek indemnification from LGC pursuant to this Article II; provided that any
such access shall be conducted in a manner so as not to interfere unreasonably
with the operation of the business of the MLP Group and LGC shall indemnify,
defend and hold harmless the MLP Group from and against any Losses of the MLP
Group arising from personal injury, property damage, or threatened or actual
environmental contamination as a result of the access granted hereby to the
directors, officers, employees, accountants, counsel, agents, consultants,
auditors and other authorized representatives of LGC.

2.5 Past Acquisitions. With respect to any legal rights to pursue claims for
indemnification included in any acquisition agreements pursuant to which LGC or
such Affiliates (excluding the MLP Group) acquired any of the MLP Assets that
are not assignable (or have not been assigned) to the MLP pursuant to the terms
of such acquisition agreements or for any other reason, LGC and Topper agree to
(and to cause their applicable Affiliates to) pursue its remedies for any
indemnifiable claims on behalf of the MLP.

 

10



--------------------------------------------------------------------------------

ARTICLE III

PROVISION OF SERVICES

3.1 Services.

(a) From and after the Effective Date, CST shall provide (or cause to be
provided) the Services to the General Partner for the benefit of the MLP Group.
CST is authorized to enter into and act on the General Partner’s behalf, as
agent, in connection with any agreement with third parties reasonably related to
the provision of the Services. The General Partner may temporarily or
permanently exclude any particular service from the scope of Services upon 90
days’ written notice to CST.

(b) The Parties acknowledge that LGC has provided (or caused to be provided)
services as described on Exhibit A to the Original Omnibus Agreement to the
General Partner for the benefit of the MLP Group (the “Pre-Effective Date
Services”) pursuant to the terms and conditions of the Original Omnibus
Agreement. LGC and CST acknowledge that LGC will continue to provide
Pre-Effective Date Services to the MLP Group for a specified period of time
after the Effective Date pursuant to the terms and conditions of the Transition
Services Agreement.

3.2 CST Information. It is contemplated by the Parties that, during the Term,
the General Partner will be required to provide certain notices, information and
data necessary for CST to perform the Services and its obligations under this
Agreement. CST shall be permitted to rely on any information or data provided by
the General Partner to CST in connection with the performance of its duties and
provision of Services under this Agreement, except to the extent that CST has
actual knowledge that such information or data is inaccurate or incomplete.

ARTICLE IV

STANDARD OF CARE

4.1 Standard of Performance. Subject to the liability standard set forth in
Article VI, CST shall (and shall cause its applicable subsidiaries, excluding
the MLP Group, to) provide Services (a) using at least the same level of care,
quality, timeliness and skill in providing the Services as it employs for itself
and its Affiliates and no less than the same degree of care, quality,
timeliness, and skill as the applicable Person’s past practice in performing
like services for itself and its Affiliates, and (b) in any event, using no less
than a reasonable level of care in accordance with industry standards, in
compliance with all applicable laws.

4.2 Procurement of Goods and Services. To the extent that CST is permitted to
arrange for contracts with third parties for goods and services in connection
with the provision of the Services, CST shall use commercially reasonable
efforts (a) to obtain such goods and services at rates competitive with those
otherwise generally available in the area in which services or materials are to
be furnished, and (b) to obtain from such third parties such customary
warranties and guarantees as may be reasonably required with respect to the
goods and services so furnished.

4.3 Protection from Liens. CST shall not permit any liens, encumbrances or
charges upon or against any of the Properties arising from the provision of
Services or materials under this Agreement except as approved, or consented to,
by the General Partner.

 

11



--------------------------------------------------------------------------------

4.4 Commingling of Assets. To the extent CST shall have charge or possession of
any of the General Partner’s or the MLP Group’s assets in connection with the
provision of the Services, CST shall separately maintain, and not commingle, the
assets of the General Partner or the MLP Group with those of CST or any other
Person.

4.5 Insurance. CST shall obtain and maintain during the Term from insurers who
are reliable and acceptable to the General Partner and authorized to do business
in the state or states or jurisdictions in which Services are to be performed by
CST, insurance coverages in the types and minimum limits as the Parties
determine to be appropriate and as is consistent with standard industry practice
and CST’s past practices. CST agrees upon the General Partner’s request from
time to time or at any time to provide the General Partner with certificates of
insurance evidencing such insurance coverage and, upon request of the General
Partner, shall furnish copies of such policies. Except with respect to workers’
compensation coverage, the policies shall name the General Partner and the
Partnership as additional insureds and shall contain waivers by the insurers of
any and all rights of subrogation to pursue any claims or causes of action
against the General Partner and the Partnership. The policies shall provide that
they will not be cancelled or reduced without giving the General Partner at
least 30 days’ prior written notice of such cancellation or reduction. The
insurance policies and coverages shall be reviewed with the Board at least
annually, beginning with the first Board meeting following the Effective Date.

4.6 Third-Party Intellectual Property. If CST uses or licenses intellectual
property owned by third parties in the performance of the Services, CST shall
obtain and maintain any such licenses and authorizations necessary to authorize
its use of such intellectual property in connection with the Services.

ARTICLE V

MANAGEMENT FEE AND CST REIMBURSEMENT

5.1 Management Fee.

(a) The Partnership shall pay CST a management fee for providing the Services in
an amount equal to (i) $670,000 per month (the “Base Management Fee”) plus
(ii) the Variable Wholesale Rate (as defined below) times each gallon of
wholesale motor fuel distributed by the Partnership and its subsidiaries per
month (the “Variable Wholesale Management Fee”) plus (iii) $0.015 for each
gallon of retail motor fuel sold by the Partnership and its subsidiaries through
their commission agents per month (the “Variable Retail Management Fee,”
together with the Variable Wholesale Management Fee, the “Variable Management
Fee”). The “Variable Wholesale Rate” shall be zero ($0.00) for the first
500 million gallons in the applicable calendar year, $0.0030 for the next
500 million gallon in such year, and $0.0020 for all gallons above 1,000 million
gallons in such year. The Base Management Fee and the Variable Management Fee
are collectively referred to as the “Management Fee.” The Base Management Fee
shall be due and payable, in advance, on the first Business Day of each month.
The Variable Management Fee shall be paid by the Partnership to CST as soon as
practicable upon receipt by the General Partner of an invoice from CST setting
forth the Variable Management Fee owed by the Partnership to CST. If requested
by the General Partner, CST’s invoice for the Variable Management Fee shall
provide reasonably detailed documentation supporting the gallons of motor fuel
distributed reflected on such invoice. Notwithstanding the foregoing, the
General Partner and CST, at their discretion, may waive all or any portion of
the Management Fee to the extent that all or a portion of the management
services provided hereunder are either purchased from another party or not
required by the Partnership.

 

12



--------------------------------------------------------------------------------

(b) At the end of each calendar year (i) the Partnership shall have the right to
submit to CST a proposal to reduce the amount of the Management Fee for such
year if the Partnership believes, in good faith, that the Services performed by
CST for the benefit of the Partnership for such year do not justify payment of
the amount of Management Fees paid by the Partnership for such year; and
(ii) CST shall have the right to submit to the Partnership a proposal to
increase the amount of the Management Fee for such year if CST believes, in good
faith, that the Services performed by CST for the benefit of the Partnership for
such year justify an increase in the Management Fee for such year. If either
Party submits such a proposal, CST and the Partnership shall negotiate in good
faith to determine if the Management Fee for such year should be reduced or
increased, and, if so, the amount of such reduction or increase. If the Parties
agree that the Management Fee for that year should be reduced, then CST shall
promptly pay to the Partnership the amount of any reduction for such year and if
the Parties agree that the Management Fee for such year should be increased,
then the Partnership shall promptly pay to CST the amount of any increase for
such year. Any adjustments with respect to periods prior to the Effective Date
shall be effected in accordance with the applicable provisions of the Original
Omnibus Agreement. In addition, during the course of the year, the Conflicts
Committee shall review the Management Fee upon a material change in the
structure of the Partnership or its business to ensure that it is fair to the
Partnership and to CST. If the Conflicts Committee determines that, based on a
change in the structure of the Partnership or its business, the Management Fee
should be modified or otherwise altered, CST and the Partnership shall negotiate
in good faith to determine the appropriate modification or alteration of the
Management Fee.

5.2 CST Reimbursement.

(a) Subject to the limitations set forth in paragraph A of Exhibit A, the MLP
shall reimburse CST for all reasonable out of pocket third party fees, costs,
taxes and expenses incurred by CST or the General Partner on the Partnership’s
or its subsidiaries’ behalf in connection with providing the Services required
to be provided by CST hereunder, including, but not limited to:

(i) legal, accounting and other fees and expenses associated with being a public
company;

(ii) expenses related to the Partnership’s financings, mergers, acquisitions or
dispositions of assets, and other similar transactions;

(iii) expenses related to insurance coverage for the Partnership’s assets or
operations;

(iv) sales, use, excise, value added or similar taxes with respect to the
services provided by CST to the Partnership;

(v) costs and expenses of Environmental Activity, including, remediation costs
or expenses incurred in connection with environmental liabilities and third
party claims, that are based on environmental conditions that first arise at
Properties following the Effective Date; and

(vi) cost or expenses incurred in connection with the Partnership’s
environmental compliance, including, but not limited to, storage tank compliance
and registration, as well as compliance monitoring and oversight expenses.

 

13



--------------------------------------------------------------------------------

(b) Reimbursement of the out of pocket third party fees, costs, taxes and
expenses set forth in Section 5.2(a) shall be paid promptly by the Partnership
to CST upon receipt by the General Partner of an invoice from CST setting forth
amounts due under Section 5.2(a). If requested by the General Partner, CST’s
invoice therefor shall provide reasonably detailed documentation supporting such
costs and expenses.

5.3 Taxes. The MLP shall be responsible for all applicable Taxes levied on
items, goods or services that are sold, purchased or obtained for the provision
of Services under this Agreement, including any Taxes in respect of the
Services.

5.4 Disputed Reimbursements.

(a) The General Partner may, within 30 days after receipt of an invoice from
CST, take written exception to any fees, costs, taxes and expenses described in
Section 5.2(a) on the ground that the same was not a reasonable fee, cost, tax
or expense incurred by CST in connection with the provision of Services. The
General Partner shall nevertheless pay CST in full when due the invoiced amount.
Such payment shall not be deemed a waiver of the right of the General Partner to
recoup any contested portion of any amount so paid. However, if the amount as to
which such written exception is taken, or any part thereof, is ultimately
determined not to be a reasonable fee, cost, tax and expense incurred by CST in
connection with the provision of Services, such amount or portion thereof (as
the case may be) shall be refunded by CST to the General Partner together with
interest thereon at the lesser of (i) the prime rate per annum established by
the administrative agent under the revolving credit agreement of the MLP, as
applicable, as in effect on the date of payment by the General Partner in
respect of such contested invoice or (ii) the maximum lawful rate during the
period from the date of payment by the General Partner to the date of refund by
CST.

(b) If, within 20 days after receipt of any written exception pursuant to
Section 5.4(a), the General Partner and CST have been unable to resolve any
dispute, and if (i) such dispute relates to whether amounts were properly
charged or Services actually performed and (ii) the aggregate amount in dispute
exceeds $100,000, either of the General Partner or CST may submit the dispute to
an independent third party auditing firm that is mutually agreeable to the MLP
Group, on the one hand, and CST, on the other hand. The Parties shall cooperate
with such auditing firm and shall provide such auditing firm access to such
books and records as may be reasonably necessary to permit a determination by
such auditing firm. The resolution by such auditing firm shall be final and
binding on the Parties.

ARTICLE VI

INDEMNIFICATION; LIMITATIONS

6.1 Indemnification by LGC; Limitation of Liability.

(a) LGC hereby agrees to defend, indemnify and hold harmless each member of the
MLP Group and their respective members, partners and Affiliates (other than CST)
and each of their respective officers, managers, directors, employees and agents
(each, an “MLP Services Indemnified

 

14



--------------------------------------------------------------------------------

Party”) from any and all threatened or actual Losses incurred by, imposed upon
or rendered against one or more of the MLP Services Indemnified Parties, whether
based on contract, or tort, or pursuant to any statute, rule or regulation, and
regardless of whether the Losses are foreseeable or unforeseeable, all to the
extent that such Losses arise out of the bad faith, fraud or willful misconduct
(or, in the case of a criminal matter, acts or omissions taken with the
knowledge that the conduct was criminal) of LGC in providing Pre-Effective Date
Services pursuant to the Original Omnibus Agreement, but except to the extent
arising out of the willful misconduct of any MLP Services Indemnified Party.

(b) Except for claims under Section 6.1(a) of this Agreement and claims under
Section 5.2(a) of the Transition Services Agreement, in no event shall the
aggregate liability of LGC with respect to any Losses that have been or may be
suffered by CST or the MLP Services Indemnified Parties in connection with the
Pre-Effective Date Services provided pursuant to the Original Omnibus Agreement
and the Transition Services Agreement exceed $5,000,000.

6.2 Indemnification by CST; Limitation of Liability.

(a) CST hereby agrees to defend, indemnify and hold harmless each MLP Services
Indemnified Party from any and all threatened or actual Losses incurred by,
imposed upon or rendered against one or more of the MLP Services Indemnified
Parties, whether based on contract, or tort, or pursuant to any statute, rule or
regulation, and regardless of whether the Losses are foreseeable or
unforeseeable, all to the extent that such Losses arise out of the bad faith,
fraud or willful misconduct (or, in the case of a criminal matter, acts or
omissions taken with the knowledge that the conduct was criminal) of CST in
providing Services, but except to the extent arising out of the willful
misconduct of any MLP Services Indemnified Party.

(b) Except for claims under Section 6.2(a), in no event shall the aggregate
liability of CST with respect to any Losses that have been or may be suffered by
the MLP Services Indemnified Parties in connection with the Services provided
under this Agreement exceed $5,000,000.

6.3 Indemnification by the MLP.

(a) The MLP hereby agrees to defend, indemnify and hold harmless LGC and its
members, partners and Affiliates and each of their respective officers,
managers, directors, employees and agents (each, an “LGC Indemnified Party”)
from any and all threatened or actual Losses incurred by, imposed upon or
rendered against one or more of the LGC Indemnified Parties, whether based on
contract, or tort, or pursuant to any statute, rule or regulation, and
regardless of whether the Liabilities are foreseeable or unforeseeable, all to
the extent that such Losses (i) arise out of any acts or omissions of the LGC
Indemnified Parties in connection with the provision of (or failure to provide)
Pre-Effective Date Services pursuant to the Original Omnibus Agreement,
(ii) arise out of any acts or omissions of the LGC Indemnified Parties in
connection with the provision of (or failure to provide) Services under any
Transition Services Agreement after the Effective Date of this Amended and
Restated Omnibus Agreement, or (iii) are LGC Covered Environmental Losses, in
each case except to the extent that LGC is responsible for such Losses pursuant
to Section 6.1. Where permitted under its insurance policies, the Partnership
shall cause LGC to be named as an additional insured under such policies.

(b) The MLP hereby agrees to defend, indemnify and hold harmless CST and its
members, partners and Affiliates (other than the MLP Group) and each of their
respective officers,

 

15



--------------------------------------------------------------------------------

managers, directors, employees and agents (each, a “CST Indemnified Party” and,
collectively with the MLP Services Indemnified Parties and the LGC Indemnified
Parties, each an “Indemnified Party”) from any and all threatened or actual
Losses incurred by, imposed upon or rendered against one or more of the CST
Indemnified Parties, whether based on contract, or tort, or pursuant to any
statute, rule or regulation, and regardless of whether the Liabilities are
foreseeable or unforeseeable, all to the extent that such Losses (i) arise out
of any acts or omissions of the CST Indemnified Parties in connection with the
provision of (or failure to provide) Services or (ii) are CST Covered
Environmental Losses, in each case except to the extent that CST is responsible
for such Losses pursuant to Section 6.2. Where permitted under its insurance
policies, the Partnership shall cause CST to be named as an additional insured
under such policies.

6.4 Negligence; Strict Liability. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.1,
SECTION 6.2 AND SECTION 6.3, THE DEFENSE AND INDEMNITY OBLIGATIONS IN
SECTION 6.1, SECTION 6.2 AND SECTION 6.3 SHALL APPLY REGARDLESS OF CAUSE OR OF
ANY NEGLIGENT ACTS OR OMISSIONS (INCLUDING SOLE NEGLIGENCE, CONCURRENT
NEGLIGENCE OR STRICT LIABILITY), BREACH OF DUTY (STATUTORY OR OTHERWISE),
VIOLATION OF LAW OR OTHER FAULT OF ANY INDEMNIFIED PARTY, OR ANY PRE-EXISTING
DEFECT; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT APPLY TO THE WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY OR IN ANY WAY LIMIT OR ALTER ANY
QUALIFICATIONS SET FORTH IN SUCH DEFENSE AND INDEMNITY OBLIGATIONS EXPRESSLY
RELATING TO INTENTIONAL MISCONDUCT OR BREACH OF THIS AGREEMENT (OR THE ORIGINAL
OMNIBUS AGREEMENT). EACH PARTY AGREES THAT THIS STATEMENT COMPLIES WITH THE
REQUIREMENT KNOWN AS THE “EXPRESS NEGLIGENCE RULE” TO EXPRESSLY STATE IN A
CONSPICUOUS MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS ARTICLE VI
HAS PROVISIONS REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF ANOTHER PARTY.

6.5 Exclusion of Damages; Disclaimers.

(a) NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY HERETO (INCLUDING UNDER
ARTICLE II HEREOF) FOR EXEMPLARY, PUNITIVE, CONSEQUENTIAL, SPECIAL, INDIRECT OR
INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT; PROVIDED, HOWEVER, THAT
THIS SECTION 6.5(a) SHALL NOT LIMIT A PARTY’S RIGHT TO RECOVERY UNDER
SECTION 6.1, SECTION 6.2 OR SECTION 6.3 FOR ANY SUCH DAMAGES TO THE EXTENT SUCH
PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION WITH A
MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION UNDER
SECTION 6.1, SECTION 6.2 OR SECTION 6.3.

(b) OTHER THAN AS SET FORTH IN SECTION 4.1 OF THIS AGREEMENT OR SECTION 4.1 OF
THE ORIGINAL OMNIBUS AGREEMENT, EACH OF LGC AND CST DISCLAIMS ANY AND ALL
WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR WRITTEN)
WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE GENERAL PARTNER
FOR THE BENEFIT OF THE MLP GROUP, OR ANY PART THEREOF, INCLUDING ANY AND ALL
IMPLIED WARRANTIES OF

 

16



--------------------------------------------------------------------------------

NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PURPOSE
(WHETHER LGC OR CST KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE
IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF
CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING. HOWEVER, IN THE CASE OF
OUTSOURCED SERVICES PROVIDED SOLELY FOR THE GENERAL PARTNER, IF THE THIRD-PARTY
PROVIDER OF SUCH SERVICES MAKES AN EXPRESS WARRANTY TO THE GENERAL PARTNER, THE
GENERAL PARTNER IS ENTITLED TO CAUSE CST TO RELY ON AND TO ENFORCE SUCH
WARRANTY.

6.6 Survival. The provisions of this Article VI shall survive the termination of
this Agreement.

ARTICLE VII

CONFIDENTIALITY

7.1 Confidential Information.

(a) Non-disclosure. CST and LGC shall maintain the confidentiality of all
Confidential Information; provided, however, that CST or LGC may disclose such
Confidential Information:

(i) with respect to CST, to its Affiliates to the extent deemed by CST to be
reasonably necessary or desirable to enable it to perform the Services;

(ii) in any judicial or alternative dispute resolution Proceeding to resolve
disputes between CST, LGC and the MLP Group arising under this Agreement;

(iii) to the extent disclosure is legally required under applicable laws
(including applicable securities and tax laws) or any agreement existing on the
date hereof to which CST or LGC, respectively, is a party or by which it is
bound; provided, however, that prior to making any legally required disclosures
in any judicial, regulatory or dispute resolution Proceeding, CST or LGC shall,
if requested by the General Partner, seek a protective order or other relief to
prevent or reduce the scope of such disclosure;

(iv) with respect to CST, to CST’s existing or potential lenders, investors,
joint interest owners, purchasers or other parties with whom CST may enter into
contractual relationships, to the extent deemed by CST to be reasonably
necessary or desirable to enable it to perform the Services; provided, however,
that CST shall require such third parties to agree to maintain the
confidentiality of the Confidential Information so disclosed;

(v) if authorized by the General Partner; and

(vi) to the extent such Confidential Information becomes publicly available
other than through a breach by CST or LGC, as applicable, of its obligation
arising under this Section 7.1(a).

 

17



--------------------------------------------------------------------------------

CST acknowledges and agrees that the Confidential Information is being furnished
to CST for the sole and exclusive purpose of enabling it to perform the Services
and the Confidential Information may not be used by it for any other purpose.
LGC acknowledges and agrees that it has been provided Confidential Information
for the sole and exclusive purpose of enabling it to perform the Pre-Effective
Date Services and the Confidential Information may not be used by it for any
other purpose.

(b) Business Conduct. Subject to the last sentence of Section 7.1(a), nothing in
this Article VII shall prohibit the MLP, CST, LGC or any of their respective
Affiliates from conducting business in any location, including in and near the
areas where the MLP Assets are located.

(c) Remedies and Enforcement. Each of CST and LGC acknowledges and agrees that a
breach by it of its obligations under this Article VII would cause irreparable
harm to the General Partner and that monetary damages would not be adequate to
compensate the General Partner. Accordingly, each of CST and LGC agrees that the
General Partner shall be entitled to immediate equitable relief, including a
temporary or permanent injunction, to prevent any threatened, likely or ongoing
violation by CST or LGC, respectively, without the necessity of posting bond or
other security. The General Partner’s right to equitable relief shall be in
addition to other rights and remedies available to the General Partner, for
monetary damages or otherwise.

7.2 Survival. The provisions of this Article VII shall survive the termination
of this Agreement.

ARTICLE VIII

TERM AND TERMINATION

8.1 Term. Except as set forth in Section 8.3, this Agreement shall remain in
force and effect through the end of the Initial Term, and shall thereafter
continue on a year-to-year basis, in each case unless terminated pursuant to
Section 8.2.

8.2 Termination.

(a) After the end of the Initial Term, this Agreement may be terminated by
either Party prior to the expiration of any applicable annual term thereafter,
upon 180 days’ written notice to the other Party;

(b) This Agreement may be terminated at any time by CST upon the General
Partner’s or the MLP’s material breach of this Agreement, if (i) such breach is
not remedied within 60 days (or 15 days in the event of material breach arising
out of a failure to make payment hereunder) after the General Partner’s receipt
of written notice thereof, or such longer period as is reasonably required to
cure such breach, provided that the General Partner commences to cure such
breach within the applicable period and proceeds with due diligence to cure such
breach, and (ii) such breach continues for an additional 15 days (or 10 days in
the event of material breach arising out of a failure to make payment hereunder)
after the General Partner’s receipt of written notice that the breach was not
cured within the applicable time period set forth in clause (i).

(c) This Agreement may be terminated at any time by the General Partner upon
LGC’s or CST’s material breach of this Agreement, if (i) such breach is not
remedied within 60 days after LGC’s and CST’s receipt of the General Partner’s
written notice thereof, or such longer period as is

 

18



--------------------------------------------------------------------------------

reasonably required to cure such breach, provided that LGC or CST, as
applicable, commences to cure such breach within such 60-day period and proceeds
with due diligence to cure such breach, and (ii) such breach is continuing at
the time notice of termination is delivered to LGC and CST;

(d) This Agreement may be terminated immediately by any Party upon an MLP Change
of Control; or

(e) This Agreement may be terminated by the General Partner at any time upon 180
days’ written notice to LGC and CST.

8.3 Survival. The provisions of Article II, Article V (with respect to unpaid
amounts due hereunder), Section 5.4, Article VI, Article VII, Article IX,
Article X, Article XI and Article XII shall survive any termination of this
Agreement.

ARTICLE IX

AUDIT RIGHTS

9.1 LGC Audit Rights. Until the eighteen month anniversary of the Effective
Date, the General Partner shall have the right, at the General Partner’s
expense, to (a) review and copy the books and records maintained by LGC relating
to the provision of the Services pursuant to the Original Omnibus Agreement and
(b) audit, examine and make copies of or extracts from the books and records of
LGC to the extent necessary to verify the performance by LGC of its obligations
to provide Services under the Original Omnibus Agreement (collectively, the “LGC
Audit Right”). The General Partner may exercise the LGC Audit Right through such
auditors as the General Partner may determine in its sole discretion. The
General Partner shall (a) exercise the LGC Audit Right only upon reasonable
written notice to LGC and during normal business hours and (b) use its
reasonable efforts to conduct the Audit Right in such a manner as to minimize
the inconvenience and disruption to LGC.

9.2 CST Audit Rights. At any time during the Term and for one year thereafter,
the General Partner shall have the right, at the General Partner’s expense, to
(a) review and copy the books and records maintained by CST relating to the
provision of the Services and (b) audit, examine and make copies of or extracts
from the books and records of CST to the extent necessary to verify the
performance by CST of its obligations under this Agreement (collectively, the
“CST Audit Right”). The General Partner may exercise the CST Audit Right through
such auditors as the General Partner may determine in its sole discretion. The
General Partner shall (a) exercise the CST Audit Right only upon reasonable
written notice to CST and during normal business hours and (b) use its
reasonable efforts to conduct the CST Audit Right in such a manner as to
minimize the inconvenience and disruption to CST.

ARTICLE X

BUSINESS OPPORTUNITIES

10.1 Right of First Refusal. Topper, LGC and LGO hereby agree, and will cause
their controlled Affiliates to agree, that for a period ending on the last day
that Topper is an officer or director of the Partnership or CST Brands, Inc., if
(a) Topper, LGC, LGO or any of their controlled Affiliates has the opportunity
to acquire assets used, or a controlling interest in any business primarily
engaged, in the wholesale motor fuel distribution or retail gas station
operation businesses and (b) the assets or businesses proposed to be acquired in
a single transaction or series of related transactions have a value exceeding
$5,000,000 in the aggregate, then Topper, LGC, LGO or their controlled
Affiliates will offer

 

19



--------------------------------------------------------------------------------

such acquisition opportunity to the Partnership and give the Partnership a
reasonable opportunity to acquire, on the same terms as and at a price equal to
the purchase price paid or to be paid by Topper, LGC, LGO or their controlled
Affiliates plus any reasonable and customary transaction costs and expenses
incurred by Topper, LGC, LGO or their controlled Affiliates, such assets or
business before Topper, LGC, LGO or their controlled Affiliates acquire such
assets or business or, if not possible to acquire before, promptly after the
consummation of such acquisition by Topper, LGC, LGO or their controlled
Affiliates. Any assets or businesses that the Partnership does not acquire
pursuant to this right of first refusal may be acquired and operated by Topper,
LGC, LGO or their controlled Affiliates.

10.2 Right of First Offer. Topper, LGC and LGO hereby agree, and will cause
their controlled Affiliates to agree, that for a period ending on the last day
that Topper is an officer or director of the Partnership or CST Brands, Inc., to
notify the Partnership of their desire to sell any of its assets or businesses
if (a) Topper, LGC, LGO or any of their controlled Affiliates decides to attempt
to sell (other than to another controlled Affiliate of Topper, LGC or LGO) any
assets used, or any interest in any business primarily engaged, in the wholesale
motor fuel distribution or retail gas station operation businesses, to a third
party and (b) the assets or businesses proposed to be sold in a single
transaction or series of related transactions have a value exceeding $5,000,000
in the aggregate. Prior to selling such assets or businesses to a third party,
Topper, LGC or LGO will negotiate with the Partnership exclusively and in good
faith for a reasonable period of time, not to exceed 30 days, in order to give
the Partnership an opportunity to enter into definitive documentation for the
purchase and sale of such assets or businesses on terms that are mutually
acceptable to Topper, LGC, LGO or their controlled Affiliates and the
Partnership. If the Partnership and Topper, LGC, LGO or their controlled
Affiliates have not entered into a letter of intent or a definitive purchase and
sale agreement with respect to such assets or businesses within such period,
Topper, LGC, LGO or their controlled Affiliates will have the right to sell such
assets or businesses to a third party following the expiration of such period on
any terms that are acceptable to Topper, LGC, LGO or their controlled Affiliates
and such third party.

10.3 No Business Opportunities. Subject to Section 10.1 and Section 10.2, none
of the Parties nor any of their Affiliates shall have any obligation to offer,
or provide any opportunity to pursue, purchase or invest in, any business
opportunity to any other Party or their Affiliates.

10.4 No Non-Compete. Subject to the last sentence of Section 7.1(a) and to
Section 10.1 and Section 10.2, the Parties and their Affiliates shall be free to
engage in any business activity whatsoever without the participation of the
other, including any activity that may be in direct competition with the MLP
Group, LGC, or CST, as the case may be.

ARTICLE XI

UNDERTAKING TO OBTAIN CONSENTS

If there are any consents required to assign or otherwise transfer any contract
to be contributed to the Partnership or its subsidiaries under the Contribution
Agreement that have not been obtained (or otherwise are not in full force and
effect) as of the Effective Time (as defined under the Contribution Agreement),
LGC and Topper shall continue their efforts to obtain the required consents and,
following the Effective Time, LGC, Topper and the Partnership shall use their
respective commercially reasonable best efforts, and cooperate with each other,
to obtain the required consent relating to each such contract as quickly as
practicable. Pending the obtaining of such required consents relating to any
such contract, and at no additional cost to the Partnership or its subsidiaries,
LGC and Topper, on the one hand, and the

 

20



--------------------------------------------------------------------------------

Partnership, on the other hand, shall cooperate with each other in any
reasonable and lawful arrangements designed to provide to the Partnership and
its subsidiaries the benefits of use of each such contract for its term (or any
right or benefit arising thereunder, including the enforcement for the benefit
of the Partnership and its subsidiaries of any and all rights of the
contributing party against a third party thereunder) and the Partnership shall,
and cause it subsidiaries to, undertake the obligations under such contract.
Once a required consent for the grant, contribution, bargain conveyance,
assignment, transfer, set over and delivery of such a contract is obtained, each
of LGC, Topper and the Partnership shall cause the prompt assignment, transfer,
conveyance and delivery of such contract to the Partnership or its subsidiaries
in accordance with the terms of the Contribution Agreement and each of LGC,
Topper and the Partnership agree to execute, acknowledge and deliver, or cause
the execution, acknowledgement and delivery of, all such additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and to do all such other acts and things, all
in accordance with applicable law, as may be necessary or appropriate to carry
out the foregoing.

ARTICLE XII

MISCELLANEOUS

12.1 Choice of Law; Jurisdiction. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware. Each of the
Parties (a) irrevocably agrees that any claims, suits, actions or proceedings
arising out of or relating in any way to this Agreement shall be exclusively
brought in the Court of Chancery of the State of Delaware, in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims;
(b) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding; (c) agrees not to, and waives any right to, assert in any such
claim, suit, action or proceeding that (i) it is not personally subject to the
jurisdiction of the Court of Chancery of the State of Delaware or of any other
court to which proceedings in the Court of Chancery of the State of Delaware may
be appealed, (ii) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of such claim, suit, action or proceeding
is improper; (d) expressly waives any requirement for the posting of a bond by a
party bringing such claim, suit, action or proceeding; and (e) consents to
process being served in any such claim, suit, action or proceeding by mailing,
certified mail, return receipt requested, a copy thereof to such party at the
address in effect for notices hereunder, and agrees that such services shall
constitute good and sufficient service of process and notice thereof; provided,
nothing in clause (e) hereof shall affect or limit any right to serve process in
any other manner permitted by law.

12.2 Notice. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 12.2.

 

21



--------------------------------------------------------------------------------

To LGC:

645 West Hamilton Street, Suite 500

Allentown, PA 18101

Attention: Chief Executive Officer

Telephone: (610) 625-8000

Facsimile: (610) 776-6720

To CST:

c/o CST Brands, Inc.

One Valero Way, Building D, Suite 200

San Antonio, Texas 78249

Attention: General Counsel

Telephone: (210) 692-2418

To the MLP Group:

c/o Joseph V. Topper, Jr.

645 West Hamilton Street, Suite 500

Attention: Chief Executive Officer

With Copies to: Chair of the Conflicts Committee of the General Partner

Telephone: (610) 625-8000

Facsimile: (610) 776-6720

12.3 Entire Agreement. Other than the Contribution Agreement, this Agreement
constitutes the entire agreement of the Parties relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written, relating to the matters contained herein.

12.4 Jointly Drafted. This Agreement, and all the provisions of this Agreement,
shall be deemed drafted by all of the Parties, and shall not be construed
against any Party on the basis of that Party’s role in drafting this Agreement.

12.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party of or to any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver of or to any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

12.6 Amendment or Modification. This Agreement may be amended or modified only
from time to time by the written agreement of the Parties; provided, however,
that the MLP may not, without the prior approval of the Conflicts Committee,
agree to any amendment or modification of this Agreement that, in the reasonable
discretion of the General Partner (a) would have a material adverse effect on
the holders of Common Units or (b) materially limit or impair the rights of the
MLP or reduce the obligations of LGC, LGO or Topper under this Agreement. Each
such instrument shall be reduced to writing and shall be designated on its face
an “Amendment” to this Agreement.

 

22



--------------------------------------------------------------------------------

12.7 Assignment; No Third-Party Beneficiaries. None of the Parties shall have
the right to assign its rights or obligations under this Agreement without the
prior written consent of all other Parties. Notwithstanding the foregoing, a
merger of a Party shall not be deemed to be an assignment or transfer of its
rights or a delegation of its obligations under this Agreement. Furthermore, the
transfer of all or substantially all of the assets of a Party shall not be
deemed an assignment or transfer of its rights or a delegation of its
obligations under this Agreement if the assignee assumes all of the obligations
under this Agreement. The provisions of this Agreement are enforceable solely by
the Parties (including any permitted assignee), and no limited partner or member
of the MLP or other Person shall have the right, separate and apart from the
Parties hereto, to enforce any provision of this Agreement or to compel any
Party to comply with the terms of this Agreement.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission) with the same effect
as if all signatory Parties had signed the same document. All counterparts shall
be construed together and shall constitute one and the same instrument.

12.9 Relationship of the Parties. Nothing in this Agreement shall be construed
to create a partnership or joint venture or give rise to any fiduciary or
similar relationship of any kind.

12.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

12.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

12.12 Withholding or Granting of Consent. Except as expressly provided to the
contrary in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

12.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

12.14 No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of LGC,
CST, the General Partner or any of their respective Affiliates.

[Signatures on the following page]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

LEHIGH GAS PARTNERS LP, a Delaware limited partnership By:   Lehigh Gas GP LLC,
its General Partner By:  

/s/ Joseph V. Topper, Jr.

  Joseph V. Topper, Jr.   Chief Executive Officer LEHIGH GAS GP LLC, a Delaware
limited liability company By:  

/s/ Joseph V. Topper, Jr.

  Joseph V. Topper, Jr.   Chief Executive Officer LEHIGH GAS CORPORATION, a
Delaware corporation By:  

/s/ Joseph V. Topper, Jr.

  Joseph V. Topper, Jr.   Chief Executive Officer CST SERVICES LLC, a Delaware
limited liability company By:  

/s/ Kimberly S. Lubel

  Kimberly S. Lubel   President and Chief Executive Officer

FOR PURPOSES OF ARTICLE X

 

LEHIGH GAS-OHIO, LLC, a Delaware limited liability company

By:   Lehigh Gas – Ohio Holdings, LLC, its Manager By:  

/s/ Robert Brecker

  Robert Brecker   Manager FOR PURPOSES OF SECTION 2.5, ARTICLE X, AND
ARTICLE XI

/s/ Joseph V. Topper, Jr.

Joseph V. Topper, Jr.

Signature Page to Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SERVICES

SERVICES

A. The following services will be provided by, or on behalf of, CST and will not
be outsourced to an independent third party, unless (1) such service is
outsourced to LGC pursuant to the terms and conditions of the Transition
Services Agreement, (2) it is an out of pocket expense associated with being a
public company, or (3) CST, believes, in good faith, that such services require
a specialized level of expertise that CST is unable to provide without the
assistance of an independent third-party. Expenses incurred for such third-party
services shall be reimbursed by the MLP.

Accounting; administrative; billing and invoicing; books and record keeping;
budgeting, forecasting, and financial planning and analysis; management
(including the management and oversight of the MLP’s wholesale motor fuel
distribution and real estate business consistent with past practice);
operations; payroll; contract administration; maintenance of internal controls;
financial reporting, including SEC reporting and compliance; office space;
purchasing and materials management; risk management and administration of
insurance programs; information technology (includes hardware and software
existing or acquired in future which title is retained by CST); in-house legal;
compensation, benefits and human resources administration; cash management;
corporate finance, treasury credit and debt administration; employee training;
and miscellaneous administration and overhead expenses.

B. The following services will also be provided by, or on behalf of, CST;
provided, however, such services may be outsourced to an independent third party
such services. Expenses incurred for such third-party services shall be
reimbursed by the MLP.

Internal audit; Sarbanes-Oxley compliance; investor relations; legal; technical
accounting consulting, employee health and safety; acquisition and divestiture
services including professional, consultants and advisor expenses; tax matters –
K-1 preparation, tax return compliance, and tax reporting; interest rate hedging
and derivatives administration; marketing; property management; environmental
compliance and remediation management oversight (with any Environmental
Activity, including, remediation costs or expenses incurred in connection with
environmental liabilities and third party claims, that are based on
environmental conditions that first arise at Properties following the date
hereof and any costs or expenses incurred in connection with environmental
compliance, including, but not limited to, storage tank compliance and
registration, as well as compliance monitoring and oversight expenses being the
responsibility of the MLP); regulatory management; real estate administration;
investor relations; government and public relations; and other services as
required.

C. LGC and CST acknowledge that (i) LGC will continue to provide Pre-Effective
Date Services to the MLP Group for a specified period of time after the
Effective Date and (ii) LGC and/or the employees of LGC who become employees of
CST following the Effective Date shall be the sole providers of the
Pre-Effective Date Services during the one-year period following the Effective
Date to the extent that such services were provided by LGC as of the Effective
Date, in each case pursuant to the terms and conditions of the Transition
Services Agreement.

 

A-1